 1 STEPHEN M. HAYES (SBN 83583)
   TYLER R. AUSTIN (SBN 293977)
 2 HAYES SCOTT BONINO ELLINGSON
   GUSLANI SIMONSON & CLAUSE, LLP
 3 999 Skyway Road, Suite 310
   San Carlos, California 94070
 4 Telephone: (650) 637-9100
   Facsimile:     (650) 637-8071
 5
   Attorneys for Defendant Sentinel Insurance
 6 Company, Ltd.

 7

 8                              UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA
10

11 CHARLES LONGO, M.D.                          CASE NO.: 2:18-CV-02788-JAM-KJN

12              Plaintiff,                      ORDER GRANTING PARTIES’
           v.                                   STIPULATION AND REQUEST TO
13                                              EXTEND EXPERT DISCLOSURE
                                                DEADLINES
14 THE HARTFORD INSURANCE GROUP,
   SENTINEL INSURANCE COMPANY
15 LIMITED, and DOES 1 to 25,

16              Defendants.                     Date Action Filed:   April 17, 2017
                                                Trial Date:          March 2, 2020
17

18

19

20

21

22

23

24

25

26

27

28
     1048427
     [PROPOSED] ORDER GRANTING STIPULATION AND REQUEST TO EXTEND EXPERT DISCLOSURE
                        DEADLINES – CASE NO.: 2:18-CV-02788-JAM-KJN
 1         The Court, having reviewed the Parties’ Stipulation and Request to Extend Expert

 2 Disclosure Deadlines, hereby GRANTS the Parties’ request.

 3         Pursuant to the Parties’ stipulation:

 4         1.     The current expert designation deadline of August 19, 2019 shall be continued to

 5 November 5, 2019;

 6         2.     The current supplemental/rebuttal expert disclosure deadline of September 4, 2019

 7 shall be continued to November 12, 2019.

 8

 9         IT IS SO ORDERED.

10

11         Dated: August 13, 2019                    /s/ John A. Mendez_____________________

12                                                   JUDGE JOHN A. MENDEZ
                                                     UNITED STATES DISTRICT COURT FOR
13                                                   THE EASTERN DISTRICT OF
14                                                   CALIFORNIA

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     1048427                              -1-
     [PROPOSED] ORDER GRANTING STIPULATION AND REQUEST TO EXTEND EXPERT DISCLOSURE
                        DEADLINES – CASE NO.: 2:18-CV-02788-JAM-KJN
